Title: To Thomas Jefferson from Grand & Cie., 24 September 1789
From: Grand & Cie.
To: Jefferson, Thomas



Monsieur
Paris 24e. 7bre 1789

Nous avons l’honneur de vous addresser la lettre de crédit que vous desirés pour LeHavre, avec la substance de celle ou celles que vous aurés la bonté de nous envoyer pour que nous nous remboursions sur Mrs. Willink & Van Staphorst, en mettant en florins la moitié de la somme de Livres Tournois. Ce sera plus qu’il ne sera necessaire pour notre remboursement et par conséquent nos Traittes seront de quelque chose moindres que les sommes que vous indiquerés à ces Messieurs. Nous leur donnerons l’avis de la somme précise que nous tirerons.
Nous vous remercions, Monsieur, du soin que vous avés bien voulu prendre de notre mémoire au sujet de Mr. Holker, et des bons offices que vous avés la bonté de nous promettre à cet égard.
Voici Monsieur, la traite sur Amsterdam pour les £9000. Nous remettons au porteur en Louis et en Ecus £1432:10 qui completent cette Somme avec les £ 304.102

                           1000. - 
                           6000. - 
                        et  263. - pour la traitte sur Londres.

Les reçus que nous avons de vous, Monsieur, pour trois de ces objets, vous seront rendus.
Nous espérons avoir l’honneur de prendre samedi congé de vous, et de prendre la liberté de vous recommander quelques lettres pour l’Amérique et quelques brochures pour Mr. Franklin. Nous avons l’honneur d’être avec la Consideration la plus distinguee Monsieur vos très humbles tres obeissants Serviteurs,

Grand & Cie

